DETAILED ACTION
Claims 1-18 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites the term “Lasso”. The corresponding claims 11 and 17 recite “LASSO” (all capital letters). The term “LASSO” is spelled out in paragraph 0040 of the specification. However, the term “Lasso” (lower case letters) is not spelled out anywhere in the specification.  The term “Lasso” in claim 5 should be spelled out or amended to be in all capital letters (e.g. LASSO). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “A non-transitory computer-readable storage medium having stored thereon instructions for rule cleaning, the instructions comprising:” However, while the medium itself is readable by a computer, it is unclear if the stored instructions are processor executable instructions that causes the processor to perform the steps in the claim. The rejection may be overcome by amending claim 7 to recite that the instructions are processor executable instructions (e.g. “A non-transitory computer-readable storage medium having stored thereon instructions for rule cleaning, the instructions, when executed by a processor, cause the processor to perform:…”).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 10-14 and 16-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1, 7 and 13 satisfy the Step 1 because the claims are a process, article of manufacture and machine respectively.
In Step 2A prong 1, the claim 1 recites “determining, by the network-based authentication system, a plurality of rules…generating, by the network-based authentication system, a false positive rate…generating, by the network-based authentication system, a cleaning coefficient…identifying, by the network-based authentication system, one or more rules…eliminating, by the network-based authentication system, one or more rules…authenticating, by the network-based authentication system, a network-transaction…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human decides which rules were previously used, calculates a false positive rate, calculates a cleaning coefficient, decides which rules to eliminate and eliminates the rules and authenticates a network transaction, which is merely deciding whether the network transaction is genuine. The steps in the claim merely involve analyzing information (rules) and making judgements (deciding which rules to eliminate and whether a transaction is genuine) based on the analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because the elements, storage medium, processors and memory, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because storage medium, memory and processor are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. Claims 7 and 13 recite similar limitations and therefore, are directed to the abstract idea recited in claim 1.
Regarding claims 2, 4-6, 8, 10-12, 14 and 16-18, claims 2, 4-6, 8, 10-12, 14 and 16-18 recite the additional steps of “determining…”, “applying…”, “comparing…”, and “LASSO statistical model”. However, these features are also mental processes as a human can determine and compare information and apply statistical models. Therefore, claims 2, 4-6, 8, 10-12, 14 and 16-18 are directed to the abstract idea recited in claims 1, 7 and 13. The elements recited in claims 1-2, 4-8, 10-14 and 16-18, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-2, 4-8, 10-14 and 16-18  are not eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. PGPub 2017/0302702) in view of Katmor et al. (U.S. PGPub 2016/0149887) further in view of Thomson et al. (U.S. PGPub 2016/0070758).

Regarding claims 1, 7 and 13, Hu teaches A method for managing rules for a network-based authentication system, the method comprising: generating, by the network-based authentication system, a false positive rate for one or more of the plurality of rules, wherein the false positive rate comprises a number of negative applications of a rule to the plurality of transactions and a number of positive applications of the rule to the plurality of transactions; (Hu, see figs. 4 and 7; see paragraph 0004 where determining a first accuracy rate (false positive rate) for the first rule based on the portion of authorization requests in the first subset that are valid…; see paragraph 0087 where its accuracy rate (e.g., false positive rate) ...; see paragraph 0097 where  determines a first accuracy rate (e.g., a rate of false positives) for the first rule based on the portion of authorization requests in the first subset that are valid...; see paragraph 0099 where reduced false positive rate and a reduced false negative rate. As such, more valid authorization requests are inadvertently accepted and less invalid authorization request are inadvertently rejected...)
generating, by the network-based authentication system, a cleaning coefficient for a first rule of the plurality of rules, (Hu, see figs. 4 and 7; see paragraph 0099 where Based on the measured performance (cleaning coefficient), the authorization system can select authorization rules having the best performance to replace performance decayed ones. Accordingly, the authorization system described herein may provide for a reduced false positive rate and a reduced false negative rate...; see paragraph 0100 where constant measurement and evaluation of the authorization rules, followed by modification of existing rules, the addition of new rules, and the removal of decayed rules, allows for the authorization system to operate at an optimum performance level...)
identifying, by the network-based authentication system, one or more rules from the plurality of rules to eliminate from the plurality of rules, based on the cleaning coefficient and the false positive rate; (Hu, see figs. 4 and 7; see paragraph 0099 where Based on the measured performance (cleaning coefficient), the authorization system can select authorization rules having the best performance to replace performance decayed ones. Accordingly, the authorization system described herein may provide for a reduced false positive rate and a reduced false negative rate...; see paragraph 0100 where constant measurement and evaluation of the authorization rules, followed by modification of existing rules, the addition of new rules, and the removal of decayed rules, allows for the authorization system to operate at an optimum performance level...; see paragraph 0097)
eliminating, by the network-based authentication system, one or more rules to generate a modified set of rules, based on the identified one or more rules to eliminate; and (Hu, see figs. 4 and 7; see paragraph 0099 where Based on the measured performance, the authorization system can select authorization rules having the best performance to replace performance decayed ones. Accordingly, the authorization system described herein may provide for a reduced false positive rate and a reduced false negative rate...; see paragraph 0100 where constant measurement and evaluation of the authorization rules, followed by modification of existing rules, the addition of new rules, and the removal of decayed rules, allows for the authorization system to operate at an optimum performance level...; see paragraph 0097)
authenticating, by the network-based authentication system, a network-transaction based on the modified set of rules. (Hu, see figs. 4 and 7; see paragraph 0097-0098 where determines a first accuracy rate (e.g., a rate of false positives) for the first rule based on the portion of authorization requests in the first subset that are valid...the authorization rules may apply to authorization requests that request access to a building, a computer account, or a transaction account. However, the systems and methods for operating and optimizing authorization rules described herein may be applied to a request for access to any type of resource where it is possible to determine the validity of the request by some process...)
However, Hu does not explicitly teach determining, by the network-based authentication system, a plurality of rules that were previously used to evaluate a plurality of transactions;
Katmor teaches determining, by the network-based authentication system, a plurality of rules that were previously used to evaluate a plurality of transactions; (Katmor, see figs. 1A and 1B; see abstract where providing a dataset having previously observed stack trace templates each representing a stack trace pattern prevailing in stack traces recorded by monitoring stacks...; see paragraph 0018 where a plurality of previously observed stack trace templates each representing a stack trace pattern prevailing in stack traces recorded by monitoring a plurality of stacks; see paragraph 0039 where matching to previously triggered matching rule and its respective flow-data template in view of the predefined requirement, to determine when the attempt is actually allowed behavior (i.e., a false positive identification))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hu and Katmor to provide the technique of determining, by the network-based authentication system, a plurality of rules that were previously used to evaluate a plurality of transactions of Katmor in the system of Hu in order to improve processing performance (Katmor, see paragraph 0080).
However, Hu-Katmor does not explicitly teach wherein the cleaning coefficient identifies a degree of overlap between the first rule of the plurality of rules and at least a second rule of the plurality of rules;
Thomson teaches wherein the cleaning coefficient identifies a degree of overlap between the first rule of the plurality of rules and at least a second rule of the plurality of rules; (Thomson, see paragraphs 0034-0035 where  determine if potential rules within the same tier overlap according to continuous criteria such as weight and/or discrete criteria such as gender. An embodiment of a rules engine workflow is found in FIG. 8. Rules engine 175 may operate under the principle that only non-overlapping rules may be created in system 100. In such a case, before a new rule can be created, rules engine 175 may calculate if the new rule overlaps with any existing rules. If there is an overlap, rules engine 175 may inform the user of the overlapping fields and conditions, and the user may choose to update the rule, so it may then be added to the system.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hu-Katmor and Thomson to provide the technique of the cleaning coefficient identifies a degree of overlap between the first rule of the plurality of rules and at least a second rule of the plurality of rules of Thomson in the system of Hu-Katmor in order to update rules to only authorize certain fields of data to be accessed by certain organizations (Thomson, see paragraph 0003).

Regarding claims 2, 8 and 14, Hu-Katmor-Thomson teaches the method further comprising: determining a normal false positive rate for one or more of the plurality of rules; (Hu, see figs. 4 and 7; see paragraph 0043 where accuracy of an authorization rule may be based on a false positive ratio (the number of valid authorization requests that are rejected for each invalid authorization request that is rejected)...an authorization rule may also be based on a false positive rate (the percentage of valid authorization requests that were not accepted)
applying one or more of the plurality of rules to a plurality of control transactions; (Hu, see figs. 4 and 7; see paragraph 0043 where accuracy of an authorization rule may be based on a false positive ratio (the number of valid authorization requests that are rejected for each invalid authorization request that is rejected)...an authorization rule may also be based on a false positive rate (the percentage of valid authorization requests that were not accepted; see paragraph 0043 where authorization request is rejected, it may not be possible for the independent process to determine whether the authorization request was truly valid because access to the resource was not granted.)
determining a control false positive rate for the one or more of the plurality of rules as applied to the plurality of control transactions; and (Hu, see figs. 4 and 7; see paragraph 0097-0098 where determines a first accuracy rate (e.g., a rate of false positives) for the first rule based on the portion of authorization requests in the first subset that are valid...the authorization rules may apply to authorization requests that request access to a building, a computer account, or a transaction account. However, the systems and methods for operating and optimizing authorization rules described herein may be applied to a request for access to any type of resource where it is possible to determine the validity of the request by some process...)
comparing the normal false positive rate to the control false positive rate. (Hu, see figs. 4 and 7; see paragraphs 0063-0064 where the authorization server may compare the amount of false positives to the amount of true positives for the authorization rule in order to determine an accuracy rate for the authorization rule…)

Regarding claims 6, 12 and 18, Hu-Katmor-Thomson teaches  further comprising determining a firing frequency for one or more of the plurality of rules, wherein the firing frequency comprises a number of times the rule is triggered during a time period. (Hu, see figs. 4 and 7; see paragraph 0065 where determine a “trigger frequency” (e.g., a triggering rate) for each authorization rule by comparing the number of authorization requests that satisfy one or more conditions of the rules to the total number of authorization requests received by the authorization server....he relative trigger frequency of an authorization rule may also be less than 0.1% or greater than 0.3%...)

Claims 3-5, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Katmor-Thomson in view of Smith (U.S. PGPub 2020/0401697).

Regarding claims 3, 9 and 15, Hu-Katmor-Thomson teaches all the features of claims 2, 8 and 14. However, Hu-Katmor-Thomson does not explicitly teach further comprising, training, based on the identified one or more rules to eliminate, a machine learning module.
Smith teaches further comprising, training, based on the identified one or more rules to eliminate, a machine learning module. (Smith, see fig. 6; see paragraph 0013 where Artificial intelligence (AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process.; see paragraph 0026 where At the same time, the rule regulator 207 attempts to remove rules in this set by identifying and removing redundant rules or rules that are presumed to be the result of overfitting and hence are not predictive...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hu-Katmor-Thomson and Smith to provide the technique of training, based on the identified one or more rules to eliminate, a machine learning module of Smith in the system of Hu-Katmor-Thomson in order to improve the efficiency of using a computing device or improve the functioning of a computer (Smith, see paragraph 0097).

Regarding claims 4, 10 and 16, Hu-Katmor-Thomson teaches all the features of claims 1, 7 and 13. However, Hu-Katmor-Thomson does not explicitly teach wherein generating the cleaning coefficient comprises applying a statistical model to the plurality of rules and the plurality of transaction to determine a degree of overlap for one or more of the plurality of rules.
Smith teaches wherein generating the cleaning coefficient comprises applying a statistical model to the plurality of rules and the plurality of transaction to determine a degree of overlap for one or more of the plurality of rules. (Smith, see fig. 6; see paragraph 0026 where  rule regulator 207 utilizes a Least Absolute Shrinkage and Selection Operator (LASSO) algorithm to select rules. However, any other rule selection technique may additionally or alternatively be used. LASSO identifies rules which must generalize between the two randomly generated data sets...the rule regulator 207 attempts to remove rules in this set by identifying and removing redundant (overlapping) rules)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Hu-Katmor-Thomson and Smith to provide the technique of generating the cleaning coefficient comprises applying a statistical model to the plurality of rules and the plurality of transaction to determine a degree of overlap for one or more of the plurality of rules of Smith in the system of Hu-Katmor-Thomson in order to improve the efficiency of using a computing device or improve the functioning of a computer (Smith, see paragraph 0097).

Regarding claims 5, 11 and 17, Hu-Katmor-Thomson-Smith teaches wherein the statistical model comprises a Lasso statistical model (Smith, see fig. 6; see paragraph 0026 where  rule regulator 207 utilizes a Least Absolute Shrinkage and Selection Operator (LASSO) algorithm to select rules. However, any other rule selection technique may additionally or alternatively be used. LASSO identifies rules which must generalize between the two randomly generated data sets...the rule regulator 207 attempts to remove rules in this set by identifying and removing redundant rules or rules). The motivation regarding to the obviousness to claims 4, 10 and 16 also apply to claims 5, 11 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2020/0244705, which describes techniques for community-based anomaly detection policy sharing among organizations;
U.S. PGPub 2019/0260742, which describes techniques for intelligently deciding the optimal authenticator(s) from amongst those supported by an electronic device; and 
U.S. PGPub 2017/0193395, which describes optimizing performance of event detection by sensor data analytics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2443